     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 1 of 21




     RACHELE R. BYRD (190634)
 1   byrd@whafh.com
     BRITTANY N. DEJONG (258766)
 2   dejong@whafh.com
     WOLF HALDENSTEIN ADLER
 3    FREEMAN & HERZ LLP
 4   750 B Street, Suite 1820
     San Diego, CA 92101
 5   Telephone: 619/239-4599
     Facsimile: 619/234-4599
 6
     MARK C. RIFKIN (pro hac vice)
 7   rifkin@whafh.com
     MATTHEW M. GUINEY (pro hac vice)
 8   guiney@whafh.com
     WOLF HALDENSTEIN ADLER
 9     FREEMAN & HERZ LLP
     270 Madison Avenue
10   New York, NY 10016
     Telephone: 212/545-4600
11   Facsimile: 212/545-4677
12   Plaintiffs’ Interim Class Counsel
13   [Additional counsel appear on signature page]
14
                               UNITED STATES DISTRICT COURT
15
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                  OAKLAND DIVISION
17
     In re Apple iPhone Antitrust Litigation         Case No. 4:11-cv-06714-YGR
18
19                                                   JOINT CASE MANAGEMENT
20                                                   STATEMENT

21                                                   DATE:         October 7, 2019
                                                     TIME:         2:00 p.m.
22                                                   JUDGE:        Hon. Yvonne Gonzalez Rogers
23                                                   CTRM:         1 – 4th Floor

24
25   [Caption continues on next page]
26
27
28

     JOINT CASE MANAGEMENT STATEMENT                     Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 2 of 21



 1
                                         CASE NO. 4:19-cv-02852-YGR
 2   EDWARD LAWRENCE,
 3
                  Plaintiff,
 4
           vs.
 5
 6   APPLE INC.

 7                Defendant.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     JOINT CASE MANAGEMENT STATEMENT         Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                         -2-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 3 of 21




 1          Pursuant to the Standing Order for All Judges of the Northern District of California dated
 2   November 1, 2018, Civil Local Rule 16-9, and this Court’s Order Granting Administrative
 3   Motions to Relate Cases (ECF No. 168), Plaintiffs Robert Pepper, Stephen H. Schwartz, Edward
 4   W. Hayter, Eric Terrell and Edward Lawrence (collectively, “Consumer Plaintiffs”) and Apple
 5   Inc. (“Apple”) (collectively, the “Parties”) submit this Joint Case Management Statement.
 6          Apple states as follows:       Plaintiffs insist that the Parties submit two joint Case
 7   Management Statements—one between Apple and Consumer Plaintiffs, and one between Apple
 8   and Developer Plaintiffs 1—even though the subject matter (and Apple’s positions) are almost
 9   identical. This seems like precisely the sort of duplication of effort that this Court sought to
10   prevent when it ordered relation and set a single Case Management Conference for all of the
11   Related App Store Actions. Apple believes a single Case Management Statement should be
12   jointly submitted by the Parties to all of the related lawsuits brought by Plaintiffs based on
13   Apple’s App Store business model. 2
14          Consumer Plaintiffs state as follows: The Consumer Plaintiffs’ position that the Parties
15   submit two Case Management Statements is based a plain reading of this Court’s Order Granting
16   Administrative Motions to Relate Cases. ECF No. 168. According to this order, “parties in each
17   action shall file an initial case management statement in compliance with Civil Local Rule 16-9.”
18   Id. at 5 (emphasis added).
19   1.     JURISDICTION AND SERVICE
20          This Court has federal question jurisdiction pursuant to the Sherman Antitrust Act, 15
21   U.S.C. § 2, the Clayton Act, 15 U.S.C. §§ 15 and 26, and 28 U.S.C. §§ 1331 and 1337. There
22   are no disputes regarding personal jurisdiction or venue.     Apple has been served with the
23
     1
24     This Court related two lawsuits filed by app developers, Cameron v. Apple Inc., Case No. 19-
     cv-03074-WHA (“Cameron”) and Sermons v. Apple Inc., Case No. 19-cv-03796-WHA
25   (“Sermons”) (collectively, “Developer Plaintiffs”), to this action. ECF No. 168.
     2
26      On November 15, 2012, the Court also related Ward v. Apple Inc., 4:12-cv-05404-YGR
     (“Ward”) to this action. ECF No. 92. However, Ward plaintiffs’ claims relate to Apple’s
27   decision to initially offer the iPhone in the United States exclusively to AT&T Mobility voice
     and data services.
28
     JOINT CASE MANAGEMENT STATEMENT                     Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                   -1-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 4 of 21




 1   complaint in each of the cases filed by Consumer Plaintiffs and Developer Plaintiffs.
 2   2.     FACTS
 3          Consumer Plaintiffs state as follows: Defendant Apple launched the iPhone on or
 4   about June 29, 2007. ¶¶ 2, 27. 3 Apple built the iPhone’s operating system, known as “iOS,” to
 5   enable iPhone users to download and run computer-like software programs (called “applications”
 6   or “apps”) to browse the Internet, transform music into cell phone ringtones, take photos, play
 7   games, and engage in other functions typically performed on desktop or laptop computers. ¶ 2.
 8   Unbeknownst to iPhone consumers, however, ever since it launched the iPhone, Apple has

 9   engaged in an anticompetitive scheme to monopolize the aftermarket for iPhone applications in

10   order to control and derive supracompetitive profits from the sale of iPhone apps worldwide. ¶

11   3.

12          Apple designed the iOS for the iPhone to be a “closed” system by installing “security

13   measures” or “program locks” designed to prevent iPhone consumers from installing and running

14   apps that were not sold or approved by Apple. ¶ 30. In July 2008, Apple opened its App Store.

15   Apple owns 100% of the App Store, staffs the App Store with Apple employees or agents, and

16   controls all of the App Store sales, revenue collections and other business operations. ¶ 39.

17   Apple informs its prospective apps developers (though not its iPhone consumers) that the

18   developers’ apps cannot be sold anywhere except in the App Store. Apple also informs its

19   developers (but not its iPhone customers) that Apple will charge iPhone consumers a 30%

20   commission for any non-free app sold in the App Store. ¶ 40. Consequently, the prices for apps

21   available in Apple’s App Store include the developers’ price plus Apple’s 30% mark-up. When

22   an iPhone customer buys an app from Apple, it pays the full purchase price, including Apple’s

23   30% commission, directly to Apple. Apple takes its 30% commission off the top and then remits

24   the balance, or 70% of the purchase price, to the developer. ¶ 41. As a result of its scheme,

25   Apple has, from introduction of the iPhone 2G in 2007 through the present, cornered 100% of

26   the worldwide iPhone applications aftermarket. ¶ 3.

27   3
      All paragraph references (“¶”), unless otherwise indicated, refer to the Second Amended
28   Consolidated Class Action Complaint (the “Complaint”) filed on September 5, 2013.

     JOINT CASE MANAGEMENT STATEMENT                       Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                       -2-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 5 of 21




 1           On information and belief, throughout the Class Period, Apple threatened to terminate
 2   any developer that made its apps available on its own website or through a distributor other than
 3   Apple, and Apple continued to discourage iPhone customers from downloading Third Party
 4   Apps by telling customers that Apple would void and refuse to honor the iPhone warranty of any
 5   customer who downloaded a Third Party App. ¶ 42. By designing the iPhone iOS as a closed
 6   system, installing security measures and program locks to prevent Third Party App downloads,
 7   establishing the App Store as the exclusive worldwide distributor of iPhone apps, and enforcing
 8   the App Store’s exclusive distributor status by terminating apps developers who sold apps in

 9   competition with Apple and voiding the warranties of iPhone consumers who bought competing

10   apps, Apple has willfully acquired and maintained a monopoly in the iPhone apps aftermarket

11   and has positioned itself as the one and only distributor of iPhone apps. Apple has no

12   competition in the multi-billion dollar iPhone apps aftermarket, domestically or abroad,

13   whatsoever. ¶ 43. Before Plaintiffs purchased their iPhones, Apple had not even disclosed –

14   much less obtained – Plaintiffs’ contractual consent to either (a) Apple’s monopolization of and

15   collection of monopoly profits from the iPhone applications aftermarket, or (b) having their

16   iPhones locked to prohibit Plaintiffs from using any app that was not approved or sold by Apple.

17   ¶ 44.

18           Apple’s monopolization of the market for iPhone apps has both caused Plaintiffs to pay

19   more for their apps than they would have paid in a competitive market and also stifled the

20   development of apps and limited the choice of apps available to consumers.

21           Apple states as follows: Apple launched the App Store in July 2008, alongside the

22   iPhone 3G, about a year after it introduced the original iPhone. The App Store revolutionized

23   the way consumers find, purchase, and install software applications. At the same time, Apple

24   introduced a software development kit (“SDK”) offering powerful tools to developers for the

25   design of apps that were more functional, better looking, and more advanced than those available

26   in any other app marketplace. The App Store has exponentially expanded developer options and

27   consumer choice while providing world-class security, strict user privacy, and unprecedented
     app quality, all seamlessly integrated into Apple’s cutting-edge devices.
28

     JOINT CASE MANAGEMENT STATEMENT                      Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                      -3-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 6 of 21




 1          Consumer Plaintiffs nonetheless brought claims alleging that (1) Apple unlawfully
 2   maintained the App Store as the exclusive distribution ecosystem for iOS apps, and (2) charged a
 3   supracompetitive commission on each paid app sold. Developer Plaintiffs brought lawsuits
 4   making similar allegations, albeit a decade later.
 5          The allegations in Plaintiffs’ complaints confirm that these lawsuits are misplaced:
 6   Apple is no monopolist, and its business model is demonstrably procompetitive. The App Store
 7   is part of the iOS ecosystem, which was designed from the ground up for the use, development,
 8   sale, and distribution of apps. It was the first platform of its kind, and Apple committed to

 9   making it a safe and trusted place for customers to discover and download apps, and a great

10   business opportunity for all developers. The App Store has exponentially expanded consumer

11   choice, putting access to well over a million applications and services at consumers’ fingertips.

12   Security and seamless performance are at the core of Apple’s iOS ecosystem, and Apple holds

13   iOS apps to a high standard for privacy and content. Apple’s App Store curation efforts—

14   through which it reviews every app and every update—are a vital driver of the consumer appeal

15   and business success of Apple mobile devices and iOS apps. Apple devotes enormous effort to

16   the review process, using a combination of automated resources and hundreds of human experts

17   covering 81 languages across three time zones. It reviews 100,000 apps a week, with a 40%

18   initial rejection rate. One of the top reasons for rejection is user privacy.

19          Under this model, app developers have gained instant access to hundreds of millions of

20   consumers and receive 70% of revenues associated with sales on the App Store as opposed to the

21   typical 30% in the traditional retail model. Meanwhile, Apple continually invests enormous

22   resources in maintaining and improving its devices, its software, and the App Store itself.

23   Apple’s innovations in iOS, for example, open up new avenues for app development, such as

24   augmented reality capabilities. In short, Apple has created whole new industries by connecting

25   developers and consumers of unique products.

26          Competition, both inside and outside the App Store, is fierce, and Plaintiffs do not even

27   attempt to allege any anticompetitive foreclosure—nor could they. Consumers enjoy choices
     and competition at every level: for devices, platforms, and individual apps. And Apple competes
28

     JOINT CASE MANAGEMENT STATEMENT                         Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                         -4-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 7 of 21




 1   against some of the largest companies in the world. It is common knowledge that the protection
 2   of consumer privacy is an essential part of the Apple brand and a major differentiator in the
 3   competition between operating systems and devices. While the great majority of apps available
 4   through the App Store can be found on competing platforms—including app marketplaces
 5   owned and operated by other major technology companies—consumers can rest assured that the
 6   App Store is a trusted environment and iOS apps are safe.
 7   3.     LEGAL ISSUES
 8          Consumer Plaintiffs state as follows: It is Consumer Plaintiffs’ position that the central

 9   legal issues in dispute are: (a) whether Apple has violated and continues to violate section 2 of

10   the Sherman Antitrust Act, 15 U.S.C. § 2, by unlawfully and willfully acquiring and/or

11   maintaining monopoly power in the iPhone applications aftermarket; (b) whether Apple violated

12   and continues to violate section 2 of the Sherman Antitrust Act, 15 U.S.C. § 2, by engaging in

13   exclusionary, predatory and anticompetitive conduct with a specific intent to monopolize the

14   iPhone applications aftermarket; (c) whether Consumer Plaintiffs are entitled to an injunction

15   permanently enjoining Apple from monopolizing the iPhone applications aftermarket without

16   first obtaining iPhone consumers’ contractual consent; and (d) whether Consumer Plaintiffs are

17   entitled to treble damages caused by Apple’s alleged unlawful conduct.

18          Apple states as follows: It is Apple’s position that, in addition to those listed by

19   Plaintiffs above, central legal issues in dispute include all elements of a claim under Sherman

20   Act Section 2 and Clayton Act Sections 4 and 15, and may also include (but are not limited to)

21   the following: whether Plaintiffs have defined legally cognizable markets; whether Plaintiffs can

22   prove a lack of legitimate business justification for Apple’s conduct; whether Plaintiffs can prove

23   that the alleged conduct has harmed competition; whether Plaintiffs suffered causal injury;

24   whether Plaintiffs suffered antitrust injury and damages; whether any affirmative defense

25   applies; and whether Plaintiffs can meet their burden of showing that class certification is

26   appropriate under Fed. R. Civ. P. 23.

27   4.     MOTIONS
            There are no pending motions at this time. On December 2, 2013, this Court granted
28

     JOINT CASE MANAGEMENT STATEMENT                      Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                      -5-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 8 of 21




 1   Apple’s motion to dismiss plaintiffs’ second amended consolidated complaint with prejudice.
 2   ECF No. 124. Plaintiffs subsequently appealed the dismissal and the Ninth Circuit reversed.
 3   Apple appealed the Ninth Circuit’s reversal and the U.S. Supreme Court affirmed the Ninth
 4   Circuit. Apple Inc. v. Pepper, 139 S. Ct. 1514 (2019). This case has now been remanded back to
 5   this Court.
 6          The Parties filed various administrative motions to consider whether Lawrence v. Apple
 7   Inc., Case No. 19-cv-02852-YGR (“Lawrence”), Cameron, and Sermons were related to Pepper.
 8   ECF Nos. 143, 150, 163. The Court issued orders finding that each of these cases is related to

 9   Pepper. ECF Nos. 145, 168.

10          Consumer Plaintiffs anticipate filing a motion for class certification and a motion for

11   summary judgment after a reasonable opportunity for discovery. Apple anticipates filing a

12   motion to dismiss the Developer Plaintiffs’ Complaint and for summary judgment of the

13   Consumer Plaintiffs’ Complaint. Apple reserves the right to bring any other future motions.

14   5.     AMENDMENT OF PLEADINGS

15          Consumer Plaintiffs do not anticipate amending the pleadings at this time.

16   6.     EVIDENCE PRESERVATION

17          The Parties have taken all necessary steps to preserve evidence relevant to the issues

18   reasonably evident in this action. The Parties have reviewed the Guidelines Relating to the

19   Discovery of Electronically Stored Information (“ESI Guidelines”) and met and conferred

20   pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve

21   evidence relevant to the issues reasonably evident in this action. The Parties are also working on

22   an ESI stipulation and agree that ESI should be a topic for continued discussion.

23   7.     DISCLOSURES

24          The Parties have agreed to exchange initial disclosures by October 14, 2019.

25   8.     DISCOVERY

26          No discovery has taken place in this action to date. The Parties agree that discovery

27   should begin immediately. To avoid unduly burdensome duplication of effort, Apple and the

28

     JOINT CASE MANAGEMENT STATEMENT                      Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                      -6-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 9 of 21




 1   Consumer Plaintiffs intend to stipulate to requirements for coordination of discovery in the
 2   Related App Store Actions as set forth in Exhibit A.
 3          Consumer Plaintiffs state as follows: Consumer Plaintiffs intend to seek discovery
 4   from Apple regarding, among other things, the following topics: (a) the manufacturing,
 5   advertising, marketing, and sale of the iPhone; (b) the development of the App Store and the
 6   decision to impose and enforce a 30% commission on all apps sold through the App Store; (c)
 7   revenues and profits generated from the App Store; and (d) the agreements entered into by and
 8   between Apple and the app developers. Consumer Plaintiffs reserve their right to seek discovery

 9   of additional information as necessary.

10          Apple states as follows: The Parties anticipate using a stipulated ESI protocol to govern

11   the collection and production of documents and data. The Parties are conferring on the proper

12   scope of discovery and at this time do not seek to modify the limitations on discovery set forth in

13   the Federal Rules of Civil Procedure.

14   9.     CLASS ACTIONS

15          All attorneys of record have reviewed the Procedural Guidance for Class Action

16   Settlements.

17          Consumer Plaintiffs state as follows: Plaintiffs bring this action on behalf of “[a]ll

18   persons in the United States, exclusive of Apple and its employees, agents and affiliates, and the

19   Court and its employees, who purchased an iPhone application or application license from Apple

20   for use on an iPhone at any time from December 29, 2007 through the present.” This action is

21   maintainable as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and (3). First, the Class is so

22   numerous that joinder of all members is impractical. Second, there are questions of law and fact

23   common to the Class which predominate over any questions affecting only individual members

24   including: (i) whether Apple violated Section 2 of the Sherman Act by monopolizing or

25   attempting to monopolize the aftermarket for iPhone software applications; (ii) whether Apple’s

26   violation caused harm to Plaintiffs and the Class; and (iii) whether Apple should be enjoined

27   from continuing its monopolistic practices and from continuing to monopolize and charge
     monopoly prices in the iPhone apps aftermarket without first obtaining iPhone consumers’
28

     JOINT CASE MANAGEMENT STATEMENT                        Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                        -7-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 10 of 21




 1   contractual consent. Third, Plaintiffs’ claims and those of the Class are based on the same
 2   anticompetitive business practices and the same legal theories. Fourth, Plaintiffs will thoroughly
 3   and adequately protect the interests of the Class, having obtained qualified and competent legal
 4   counsel to represent them and those similarly situated. Fifth, Apple has acted on grounds
 5   generally applicable to the Class. Lastly, a class action is superior to all other available methods
 6   for the fair and efficient adjudication of the controversy.
 7            Apple states as follows: Apple disputes that Plaintiffs may obtain class certification
 8   pursuant to Fed. R. Civ. P. 23, or that Plaintiffs may establish a classwide basis for awarding

 9   monetary or equitable relief.

10   10.      RELATED CASES

11            On March 20, 2012, the Court issued an order consolidating Terrell v. Apple Inc., Case

12   No. 12-00259 (“Terrell”) with this action (“Pepper”) and designating Pepper as the lead case.

13   ECF No. 25. On June 12, 2019, this Court issued an order finding that Lawrence was related to

14   Pepper. 4 ECF No. 145. Consumer Plaintiffs anticipate filing a stipulation and proposed order

15   consolidating Lawrence with the lead case, In re Apple iPhone Antitrust Litigation, Case No.

16   4:11-cv-06714-YGR. On August 22, 2019, this Court issued an order finding that Cameron and

17   Sermons are related to Pepper. ECF No. 168. The Parties are not aware of other related cases or

18   proceedings pending before another judge of this Court, or before another court or administrative

19   body.

20   11.      RELIEF

21            Consumer Plaintiffs state as follows: Consumer Plaintiffs have not yet received initial

22   disclosures or discovery and therefore do not yet have a definitive damages figure. Consumer

23   Plaintiffs anticipate calculating damages based on economic harm to customers stemming from

24   Apple’s monopolization of the aftermarket for iPhone applications, which Consumer Plaintiffs

25   believe will equate to the 30% commission Apple imposed on apps, and treble damages for

26   injuries caused by Apple’s violations of the federal antitrust laws. In addition to compensatory

27
     4
28       See footnote 2, supra.

     JOINT CASE MANAGEMENT STATEMENT                        Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                        -8-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 11 of 21




 1   damages, Consumer Plaintiffs seek injunctive relief as described above.
 2           Apple states as follows: Apple disputes that Plaintiffs are entitled to any relief, or that
 3   Plaintiffs can establish a classwide basis for awarding monetary or equitable relief. Apple
 4   reserves all of its defenses to individualized remedies (assuming Plaintiffs are able to establish
 5   liability, which Apple vigorously contests).
 6   12.     SETTLEMENT AND ADR
 7           The Parties have met and conferred regarding ADR and are willing to discuss settlement
 8   possibilities.   The Parties have previously engaged in informal settlement discussions and

 9   participated in settlement conferences before Hon. Judge James Donato on October 24, 2017,

10   and February 23, 2018 in conjunction with the related case, Ward. The Parties elect private

11   mediation before a mutually agreeable third party, but believe that it is premature to select any

12   deadlines or processes. The Parties propose that any private mediation be scheduled at an

13   appropriate time based on the judgment of the experienced counsel representing all Parties.

14   13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

15           The Parties respectfully decline assignment to a magistrate judge for all further

16   proceedings in the Related App Store Actions.

17   14.     OTHER REFERENCES

18           The Parties agree that this case is not suitable for reference to binding arbitration and/or

19   to a special master. Because all known related cases are currently pending before this Court, it is

20   not necessary to refer these cases to the Judicial Panel on Multidistrict Litigation.

21   15.     NARROWING OF ISSUES

22           At this stage, the Parties agree it is too early to identify potential ways to expedite the

23   presentation of evidence at trial or otherwise narrow the Related App Store Actions by

24   agreement or motion. No party has requested bifurcation of issues, claims, or defenses.

25   16.     EXPEDITED TRIAL PROCEDURE

26           The Parties do not believe that the Expedited Trial Procedure of General Order No. 64

27   should apply to the Related App Store Actions.
     ///
28

     JOINT CASE MANAGEMENT STATEMENT                        Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                        -9-
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 12 of 21




 1   17.      SCHEDULING
 2            The Parties have reached agreement on the parameters of a case schedule as set forth in
 3   Exhibit B. Apple’s view is that the Developer and Consumer cases should be set on a single
 4   schedule. Consumer Plaintiffs do not object.
 5   18.      TRIAL
 6            Consumer Plaintiffs have demanded a jury trial and expect the trial to last approximately
 7   three weeks. Apple also demanded a jury trial, but believes that it is premature to estimate the
 8   length of trial before any discovery has been taken.

 9   19.      DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

10            Plaintiffs Pepper, Schwartz, and Hayter have filed their respective Certifications of

11   Interested Entities or Persons as required by Civil L.R. 3-15. ECF Nos. 2, 22. Apple has filed its

12   Certifications of Interested Entities or Persons in Pepper (ECF No. 13), Lawrence (ECF No. 16),

13   Cameron (ECF No. 18), and Sermons (ECF No. 29).

14            Plaintiffs’ Certification: Pursuant to Civil L.R. 3-15, the undersigned certifies that as of

15   this date, other than the named parties, there is no such interest to report.

16            Apple’s Certification: Pursuant to Civil L.R. 3-15, the undersigned certifies that other

17   than the named parties, there is no such interest to report. 5

18   20.      PROFESSIONAL CONDUCT

19            All attorneys of record for the parties have reviewed the Guidelines for Professional

20   Conduct for the Northern District of California.

21   DATED: September 30, 2019              By:     /s/Rachele R. Byrd
22                                                  WOLF HALDENSTEIN ADLER
                                                       FREEMAN & HERZ LLP
23                                                  RACHELE R. BYRD
                                                    BRITTANY N. DEJONG
24                                                  750 B Street, Suite 1820
                                                    San Diego, CA 92101
25                                                  Telephone: 619/239-4599
26                                                  Facsimile: 619/234-4599

27
     5
28       Apple intends to file an amended Certification in Pepper certifying same.

     JOINT CASE MANAGEMENT STATEMENT                         Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                        - 10 -
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 13 of 21




                                        WOLF HALDENSTEIN ADLER
 1
                                         FREEMAN & HERZ LLP
 2                                      MARK C. RIFKIN (pro hac vice)
                                        MATTHEW M. GUINEY (pro hac vice)
 3                                      270 Madison Avenue
                                        New York, New York 10016
 4
                                        Telephone: 212/545-4600
 5                                      Facsimile: 212/545-4677

 6                                      Attorneys for Plaintiffs Robert Pepper,
                                        Stephen H. Schwartz, Edward W.
 7                                      Hayter and Eric Terrell
 8
     DATED: September 30, 2019    By:   /s/Joseph M. Alioto
 9                                      JOSEPH M. ALIOTO, SBN 42680
                                        Theresa D. Moore, SBN 99978
10
                                        Jamie L. Miller, SBN 271452
11                                      ALIOTO LAW FIRM
                                        One Sansome Street, 35th Floor
12                                      San Francisco CA 94104
                                        Telephone: (415) 434-8900
13
                                        Email: josephalioto@mac.com
14                                      Email: tmoore@aliotolaw.com
                                        Email: jmiller@aliotolaw.com
15
                                        Jeffery K. Perkins (CSBN 57996)
16                                      LAW OFFICE OF JEFFERY K. PERKINS
                                        1550-G Tiburon Boulevard, #344
17                                      Tiburon, California 94920
                                        Telephone: (415) 302-1115
18
                                        Email: jefferykperkins@aol.com
19                                      Lawrence G. Papale SBN 67068
20                                      LAW OFFICES OF LAWRENCE G. PAPALE
                                        1308 Main Street #117
21                                      St. Helena, California 94574
                                        Telephone: (707) 963-1704
22                                      E-mail: lgpapale@papalelaw.com
23
                                        Attorneys for Plaintiff Edward Lawrence
24
25   DATED: September 30, 2019    By:   /s/Cynthia E. Richman
26                                      GIBSON, DUNN & CRUTCHER LLP

27                                      THEODORE J. BOUTROUS JR. (SBN 132099)
                                        tboutrous@gibsondunn.com
28

     JOINT CASE MANAGEMENT STATEMENT           Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                          - 11 -
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 14 of 21




                                       RICHARD J. DOREN (SBN 124666)
 1
                                       rdoren@gibsondunn.com
 2                                     DANIEL G. SWANSON (SBN 116556)
                                       dswanson@gibsondunn.com
 3                                     MELISSA PHAN (SBN 266880)
                                       mphan@gibsondunn.com
 4
                                       GIBSON, DUNN & CRUTCHER LLP
 5                                     333 South Grand Avenue
                                       Los Angeles, CA 90071-3197
 6                                     Telephone: 213.229.7000
                                       Facsimile: 213.229.7520
 7
 8                                     CYNTHIA E. RICHMAN (D.C. Bar No. 492089;
                                       appearance pro hac vice)
 9                                     crichman@gibsondunn.com
                                       GIBSON, DUNN & CRUTCHER LLP
10
                                       1050 Connecticut Avenue, N.W.
11                                     Washington, DC 20036-5306
                                       Telephone: 202.955.8234
12                                     Facsimile: 202.530.9691
13
                                       Attorneys for Defendant Apple Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT CASE MANAGEMENT STATEMENT          Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                         - 12 -
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 15 of 21




 1                          DECLARATION REGARDING CONCURRENCE
 2           I, Rachele R. Byrd, am the ECF user whose identification and password are being used to
 3   file this JOINT CASE MANAGEMENT STATEMENT. In compliance with Civil Local Rule 5-
 4   1(i)(3), I hereby attest that all of the signatories listed above have concurred in this filing.
 5
 6   DATED: September 30, 2019                       WOLF HALDENSTEIN ADLER
                                                      FREEMAN & HERZ LLP
 7
 8                                                   /s/ Rachele R. Byrd
                                                     RACHELE R. BYRD
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23   APPLE 2:25904v4

24
25
26
27
28

     JOINT CASE MANAGEMENT STATEMENT                         Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                        - 13 -
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 16 of 21




                                          EXHIBIT A
 1
                                  COORDINATION OF DISCOVERY
 2
 3           1.     App Store Plaintiffs shall coordinate discovery efforts to minimize expenses and

 4   facilitate the orderly and efficient progress of the Related App Store Actions.           Consumer

 5   Plaintiffs and Developer Plaintiffs shall consult in good faith and engage in reasonable efforts to

 6   coordinate discovery and jointly resolve any disputes concerning discovery they are seeking so

 7   as to avoid duplication and unnecessary burden. To the extent discovery is served by any

 8   Plaintiff, such Plaintiff shall avoid duplicating discovery requests previously served by any other

 9   Plaintiffs.

10           2.     Future discovery requests, future responses to discovery requests, and future

11   discovery produced in response to such requests by parties and non-parties in any of the Related
     App Store Actions shall be served on counsel for all parties in the Related App Store Actions.
12
             3.     Witnesses should only be deposed once. All parties in the Related App Store
13
     Actions who wish to question a witness should participate in a single deposition. The Parties
14
     must coordinate regarding deposition noticing and scheduling. If a witness is to testify pursuant
15
     to both Fed. R. Civ. P. 30(b)(1) and Fed. R. Civ. P. 30(b)(6), the witness should sit for a single
16
     deposition, with multiple days being scheduled consecutively to the extent possible.
17
             4.     All discovery-related meet and confers with Apple shall include representatives of
18
     all Plaintiffs where practical and where the issues relate to all Plaintiffs. Plaintiffs will work
19
     together to include representatives from the other Plaintiffs at all discovery meet and confers
20
     where appropriate.
21
             5.     The Parties must make an attempt to coordinate on third-party discovery. Before
22
     serving discovery on non-parties (whether a document request, deposition notice, or other), the
23
     Parties shall consider whether the request may be served by joint subpoena of the Plaintiffs
24
     collectively or Apple. Any correspondence with a non-party (including email) shall be provided
25
     to all parties in the Related App Store Actions within 24 hours. Subpoenaed productions from
26
     non-parties must be sent to all parties by the requesting party within 7 days. If, notwithstanding
27
     such request, the non-party does not produce the materials to both sides, the issuing party shall
28

     JOINT CASE MANAGEMENT STATEMENT                      Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                     - 14 -
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 17 of 21




 1   provide a copy of all materials to the other side within three business days after receipt of the
 2   materials from the non-party, subject to any limitations in the Protective Order.
 3          6.      All disclosures made pursuant to Fed. R. Civ. P. 26(f) (i.e., initial disclosures and
 4   expert disclosures) shall also be served on counsel for all parties in the Related App Store
 5   Actions.
 6          7.      Any cases that are subsequently related to the Related App Store Actions are to be
 7   bound by these protocols governing the coordination of discovery, as well as the stipulations
 8   regarding ESI and expert discovery.

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT CASE MANAGEMENT STATEMENT                       Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                      - 15 -
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 18 of 21




                                           EXHIBIT B
 1
 2                           Consumer         Developer Plaintiffs’
        Deadline/Event       Plaintiffs’                                 Apple’s Proposal
 3                                                 Proposal
                             Proposal
 4
           Developer
 5        Consolidated                         September 27, 2019        September 27, 2019
         Complaint filed
 6
           Defendant’s
 7          Motion to                            October 28, 2019          October 28, 2019
            Dismiss
 8
          Opposition to
 9        Defendant’s
           Motion to                           November 27, 2019        November 27, 2019
10          Dismiss
11       Alternatively, in
           response to
12        Defendant’s
13          Motion to
             Dismiss,
14          Developer
          Plaintiffs file                      November 27, 2019        November 27, 2019
15          amended
          consolidated
16       complaint after
            motion to
17           dismiss

18       Reply in support
          of Defendant’s
19           Motion to                         December 11, 2019        December 11, 2019
             Dismiss
20
           Hearing on
21         Defendant’s
            Motion to                          TBD per the Court         TBD per the Court
22          Dismiss
23
           (If Developer
24         Plaintiffs file
              amended
25         consolidated
          complaint after                      December 26, 2019           January 13, 2020
26           motion to
              dismiss)
27          Defendant’s
             Motion to
28

     JOINT CASE MANAGEMENT STATEMENT               Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                              - 16 -
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 19 of 21




 1                             Consumer          Developer Plaintiffs’
        Deadline/Event         Plaintiffs’                                  Apple’s Proposal
 2                                                    Proposal
                               Proposal
 3           Dismiss

 4         (If Developer
           Plaintiffs file
 5            amended
           consolidated
 6        complaint after
             motion to
 7                                                 January 27, 2020          February 12, 2020
              dismiss)
             Plaintiffs’
 8          Response to
            Defendant’s
 9           Motion to
10            Dismiss

11        (If Developer
          Plaintiffs file
12           amended
          consolidated
13       complaint after
            motion to                              February 10, 2020         February 26, 2020
14           dismiss)
           Defendant’s
15       Reply in support
          of Motion to
16           Dismiss
17         (If Developer
           Plaintiffs file
18            amended
           consolidated
19        complaint after
20           motion to                             TBD per the Court         TBD per the Court
              dismiss)
21          Hearing on
            Defendant’s
22           Motion to
              Dismiss
23
                                             Fact Discovery
24
         Commencement        October 14, 2019
25        of Discovery
          Exchange of
26            Initial        October 14, 2019       October 14, 2019         October 14, 2019
           Disclosures
27        Production of
            materials        October 21, 2019       October 21, 2019                N/A
28         provided to

     JOINT CASE MANAGEMENT STATEMENT                  Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                 - 17 -
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 20 of 21




 1                               Consumer            Developer Plaintiffs’
        Deadline/Event           Plaintiffs’                                     Apple’s Proposal
 2                                                        Proposal
                                 Proposal
 3         governments
            Deadline to
 4        Complete Fact         12 months after                                    12 months after
            Discovery;          commencement                                       commencement
 5          Deadline to        (October 7, 2020)                                  (October 7, 2020)
            amend the
 6           pleadings
                                30 days prior to
 7                                                                               About 30 days prior
           Discovery           close of discovery                               to close of discovery
          motions filed          (September 7,
 8                                                                              (September 7, 2020)
                                     2020)
 9                                             Class Certification
10            Class
           Certification    30 days after end of One year after filing of        30 days after end of
11         Motion and                            consolidated complaint
                               fact discovery                                       fact discovery
           Supporting                             (September 27, 2020)
12        Expert Reports
                                                     45 days after service of
             Class
13                               60 days after            motion for class
          Certification                                                              60 days after
                                                            certification
14       Opposition and         submission of                                       submission of
                                                      (November 11, 2020,
          Supporting                motion                                              motion
                                                         including Apple’s
15       Expert Reports                                    expert report)
                                                     30 days after service of
16                                                     opposition to motion
              Class              30 days after                                       30 days after
                                                      for class certification
17         Certification        submission of                                       submission of
                                                       (December 11, 2020,
              Reply               opposition                                          opposition
                                                        including Plaintiffs’
18                                                    rebuttal expert report)
19         Hearing on
              Class           TBD per the Court        TBD per the Court         TBD per the Court
20         Certification
                                               Expert Discovery
21
                                  60 days after                                     60 days after
22        Parties’ expert       decision on class                                 decision on class
           reports filed          certification                                     certification
23                                45 days after                                     45 days after
         Rebuttal expert       receipt of opening                               submission of initial
24        reports filed          expert reports                                    expert reports
                                  30 days after                                     30 days after
25       Close of Expert         submission of                                     submission of
26       Discovery               rebuttal expert                                   rebuttal expert
                                     reports                                           reports
27      Dispositive Motions
28       Opening brief           45 days after                                   45 days after close

     JOINT CASE MANAGEMENT STATEMENT                       Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                      - 18 -
     Case 4:11-cv-06714-YGR Document 174 Filed 09/30/19 Page 21 of 21




 1                             Consumer            Developer Plaintiffs’
        Deadline/Event         Plaintiffs’                                    Apple’s Proposal
 2                                                      Proposal
                               Proposal
 3       filed                close of expert                                 of expert discovery
                                 discovery
 4                             45 days after
         Opposition brief                                                       45 days after
                              opening brief is
         filed                                                               opening brief is filed
 5                                  filed
                               30 days after                                    30 days after
 6       Reply brief filed   opposition brief is                              opposition brief is
                                    filed                                           filed
 7                           To be determined                                To be determined by
         Hearing               by the Court                                       the Court
 8
        Trial
 9
         Pretrial            Two weeks prior                                          TBD
10       Conference            to trial date

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT CASE MANAGEMENT STATEMENT                    Case Nos. 4:11-cv-06714-YGR, 4:19-cv-02852-YGR
                                                                                                   - 19 -
